Per Curiam.

On the papers presented below issues of fact as well as of law were presented which precluded recognition of the foreign judgment in the exercise of comity, and the granting of summary judgment. There must be a full disclosure of the jurisdiction of the foreign court and of the acts of the parties to the foreign litigation. “ This can best be done at a trial where the court has all the facts before it and can determine under established rules the question of recognition or nonrecognition of the judgment of the foreign court.” (Martens v. Martens, 284 N. Y. 363, 366.)
The judgment and order should be reversed, with $10 costs, and motion denied.
Concur — Hofstadter, J. P., Tilzer and Gold, JJ.
Judgment and order reversed, etc.